PER CURIAM.
During jury deliberations, the jury requested a magnifying glass. Through the bailiff, the judge informed the jury that one was not available. However, neither the state nor the defendant were informed of the jury’s request. Because this was a communication outside the express notice requirements of Florida Rule of Criminal Procedure 3.410, we analyze it under the harmless error standard. Williams v. State, 488 So.2d 62, 64 (Fla.1986); Key v. State, 760 So.2d 278, 278-79 (Fla. 4th DCA 2000). Using that standard, we affirm.
WARNER, SHAHOOD and GROSS, JJ., concur.